Case 2:85-cv-04544-DMG-AGR Document 831-2 Filed 06/25/20 Page 1 of 40 Page ID
                                 #:38396


      JUNE 17, 2020 SUPPLEMENTAL DECLARATION OF SHALYN FLUHARTY

 I, Shalyn Fluharty, hereby declare under penalty of perjury as prescribed in 28 U.S.C. § 1746:

    1. I have previously submitted multiple declarations in this matter. I provide this
       supplementary declaration to clarify information detailed in the ICE Juvenile
       Coordinator’s June 10, 2020 Report and to advise the Court of material factual
       inaccuracies detailed in Exhibit B of the Report. I also write to inform the Court of recent
       information that indicates the potential presence of COVID-19 at the South Texas Family
       Residential Center in Dilley, Texas (“STFRC” or “Dilley”).

    2. The detention of children at Dilley has become indefinite without justification. ICE has
       failed to make specific, individualized custody determinations for Class Members. Many
       children have been detained for more than nine months and for nearly three months since
       the Court’s March 28, 2020 Order. The Court should order the immediate release of
       specific children who remain detained in violation of the Flores Settlement Agreement
       (“FSA” or “Agreement”) during the COVID-19 pandemic. This relief is necessary to give
       meaning to the terms of the Agreement and to ensure that Class Members are not
       subjected to irreversible harm. See generally, Exhibit A, Letter to the Special Monitor
       from Legal Services Providers submitted on June 13, 2020 (without accompanying
       Exhibits).

 New information indicates possible COVID-19 contagion at STFRC.

    3. On June 16, 2020 three mothers and a child represented by Proyecto Dilley—M.J.P.,
       Y.O.T., J.D.C.L., and J.S.P.– advised Proyecto Dilley that individuals present at STFRC
       have tested positive for COVID-19. Two of the mothers and the child informed Proyecto
       Dilley staff that one CoreCivic employee tested positive for COVID-19. See Exhibit B,
       Declaration of Y.O.T.; Exhibit C, Declaration of J.S.P.; Exhibit D, Declaration of
       J.D.C.L. Another mother stated that a medical provider informed her “there is a [positive]
       case” at STFRC. Exhibit E, Declaration of M.J.P.

    4. On June 17, 2020 I emailed Immigration and Customs Enforcement Assistant Field
       Office Director Richard Hunt to advise him of the above-stated information. I requested
       confirmation regarding whether there have been any positive COVID-19 tests for
       individuals who work at STFRC or are detained there. I further requested that ICE test all
       mothers and children detained at STFRC. As of the signing of this declaration, I have not
       received a response.
Case 2:85-cv-04544-DMG-AGR Document 831-2 Filed 06/25/20 Page 2 of 40 Page ID
                                 #:38397


 The ICE Juvenile Coordinator’s report mischaracterizes the immediacy of removal for Class
 Members detained at Dilley and implies Class Members have failed to indicate a receiving
 person, or been deemed a flight risk or danger, when they have not.

    5. The ICE Juvenile Coordinator’s report is inaccurate because it is based upon a “paper
       audit.” As detailed at length in the following section, the documents reviewed by the ICE
       Juvenile Coordinator—to the extent they include the information contained in Exhibit B
       of the ICE Juvenile Coordinator’s report—are wrong.

    6. The ICE Juvenile Coordinator’s report indicates that parole assessments conducted by
       ICE for detained families were conducted in accordance with INA § 212(d)(5), 8 C.F.R.
       § 212.5(b), and paragraph 14 of the FSA. The report fails to indicate why ICE’s custody
       review process has not incorporated the provisions detailed at 8 C.F.R. § 236.3 and 8
       C.F.R. § 1236.3. The information provided to the Court fails to sufficiently document
       ICE’s efforts to assess the release of children to their detained parent, as required by 8
       C.F.R. § 236.3 and 8 C.F.R. § 1236.3, which ICE is required to do when no other
       custodian for the child is available.

    7. The ICE Juvenile Coordinator’s report confirms that ICE Deportation Officers were
       reminded that “parole should not be denied to a minor based solely on the existence of a
       final order of removal.” However, the rest of the ICE Juvenile Coordinator’s report, and
       the report’s accompanying exhibits, detail that the sole basis for the ongoing detention of
       Class Members at Dilley is in fact a final order of removal. Take, for example, the
       summary narrative of child N.K.M.M., which states, “Minor was found to be a flight risk
       as she is subject to a final order of removal and will be scheduled for the next removal
       flight to her country of citizenship.” In addition to being an unlawful assessment of flight
       risk, this statement is also untrue, as we believe a flight to Nicaragua departed on or
       around June 11, 2020, and N.K.M.M. and her mother were not—and could not be—
       deported on it.

    8. The ICE Juvenile Coordinator’s report states that “Class Members who remain at the
       FRCs have not met . . . standards for release.” I am not aware of any facts that justify a
       determination that a Class Member or parent detained at Dilley is a danger or flight risk,
       separate and apart from an order of removal. Class Members and their parents have
       repeatedly provided ICE with the name, phone number, address, and relationship of the
       adult who is ready and willing to receive the family. I therefore strongly contest the ICE
       Juvenile Coordinator’s assertion that ICE has deemed Class Members “to be flight risks
       and/or [that] the parent or legal guardian has not designated a caregiver for the Class
       Member.”
Case 2:85-cv-04544-DMG-AGR Document 831-2 Filed 06/25/20 Page 3 of 40 Page ID
                                 #:38398


    9. Three families currently detained in Dilley were issued orders of removal by an
       immigration judge in proceedings under section 240 of the Immigration and Nationality
       Act (“INA”). Two of these three families were forced to wait in Mexico during their
       immigration court proceedings while subjected to the Migration Protection Protocols
       (“MPP”). Both families were ordered removed in absentia when they failed to appear in
       court. These families did not appear because they were kidnapped by transnational
       criminal organizations in Mexico and held against their will on the date of their
       immigration court hearings. These facts form the basis of their pending Motions to
       Reopen. The third family lost their asylum case and filed a timely appeal of the
       immigration judge’s decision with the Board of Immigration Appeals. This family has
       never missed court date or ICE check-in.

    10. The ICE Juvenile Coordinator’s report confirms that ICE has failed to make “continuous
        efforts” towards the release of Class Members. Exhibit B of the ICE Juvenile
        Coordinator’s report shows ICE has reviewed the custody status of Class Members
        detained at Dilley, generally, on two separate occasions. First, ICE has made (with two
        exceptions) a custody determination within the first few days of a Class Member’s arrival
        to Dilley. In my experience, this “parole determination” is meaningless. Customs and
        Border Patrol (“CBP”) decides—prior to a family’s transfer to ICE—whether a family
        should be detained in ICE custody. This decision by CBP, in my experience, is
        categorical: when CBP issues an order of Expedited Removal to a family, the family is
        transferred to ICE custody and ongoing detention is presumed. Although in some
        circumstances ICE discovers that a family was accidentally transferred to Dilley by
        CBP—for example, when one of the family members has a delicate medical condition
        that CBP was not aware of or the family was already issued a Notice to Appear—the
        presumption is that families sent to Dilley are done so because CBP has already
        determined on behalf of the Department of Homeland Security that they should be
        detained while the family is in credible or reasonable fear proceedings. As a result, in my
        experience, ICE’s intake process when families first arrive to STFRC does not constitute
        a meaningful “parole” review process for Class Members.

    11. The ICE Juvenile Coordinator’s report indicates that ICE reviewed the case of most Class
        Members detained at STFRC on May 14, 2020. ICE had a submission deadline with this
        Court on May 15, 2020. This timeline is relevant because it confirms that ICE conducted
        parole determinations for Class Members because of a filing deadline before this Court,
        and not because it has systemically integrated ongoing parole review for Class Members,
        as is required by the FSA.

    12. I am not surprised by ICE’s failure to meaningfully and continuously review the custody
        status of Class Members. Unlike ICE Class Members who are held in the care and
Case 2:85-cv-04544-DMG-AGR Document 831-2 Filed 06/25/20 Page 4 of 40 Page ID
                                 #:38399


       custody of the Office of Refugee Resettlement, accompanied children do not have the
       benefit of full-time Case Managers who are dedicated to making and documenting efforts
       to release children from custody.

    13. Although the release of Class Members, regardless of reason, is important proof of
        compliance with the FSA, the release of some Class Members is not evidence that the
        ongoing detention of other Class Members is FSA compliant. The statistics most relevant
        to an assessing ICE’s compliance with the FSA is (1) the number of Class Members in
        detention, (2) the number of days the Class Member has been detained, and (3) the
        reasons the Class Member has been deemed a danger or flight risk.

    14. The ICE Juvenile Coordinator’s report states that the “typical” population housed at
        FRCs are “booked in-and-out of custody within approximately 20 days.” This has not
        been my experience since July 2019. I have reason to believe the Court’s review of the
        total number of children booked into Dilley since July 2019, and the total number of
        children released within 20 days would reveal a minuscule percentage of children
        actually released within the 20-day period. Critically, this statistic would clarify that the
        “typical” population in Dilley now faces detention far beyond 20 days. In fact, Proyecto
        Dilley has determined that the current average length of detention for Class Members
        detained at STFRC is 217.7 days.

    15. As detailed in the ICE Juvenile Coordinator’s report, many Class Members detained at
        Dilley are plaintiffs in litigation that challenges the fairness and legality of the procedures
        applied to them in the expedited removal process. Although Class Members do not
        challenge their orders of expedited removal directly, they challenge whether or not the
        process they were provided complies with the expedited removal statute, its
        implementing regulations, and the United States Constitution. As a remedy, plaintiffs
        seek the opportunity to have new credible fear interviews that comply with the law. Class
        Members have a right to challenge the policies applied to them in the expedited removal
        process pursuant to 8 U.S.C. § 1252(e)(3). A Class Member’s decision to vindicate their
        legal rights cannot justify punishment in the form of prolonged detention in conflict with
        the FSA.

    16. Importantly, removal for Class Members detained in Dilley—with few exceptions—is
        not imminent. As noted in the ICE Juvenile Coordinator’s report, many Class Members
        were issued a stay of removal on September 25, 2019 that extended for eight months,
        until May 15, 2020. The stay of removal that was issued in D.A.M. v. Barr on May 18,
        2020 has no end date and may last until the entire case is resolved. Notably, D.A.M.
        plaintiffs assert the removal process itself during COVID-19 places them in danger of
        contracting the coronavirus. Unfortunately, COVID-19 infection rates continue to soar
Case 2:85-cv-04544-DMG-AGR Document 831-2 Filed 06/25/20 Page 5 of 40 Page ID
                                 #:38400


        inside ICE detention facilities and within the state of Texas, making the issues raised in
        D.A.M. v. Barr far from moot, and unlikely to resolve in the immediate future.

    17. ICE also states that removal in imminent for children who do not have travel documents
        necessary for travel. For example, E.G.S.V.’s order of expedited removal became final on
        February 21, 2020 and ICE has not obtained travel documents; K.M.T.M.’s order of
        removal became final on February 6, 2020 and ICE does not have travel documents; and
        D.E.R. has been detained for 124 days and does not have travel documents. These
        examples confirm that removal is not imminent.

 Exhibit B of the ICE Juvenile Coordinator’s June 10, 2020 Report is factually inaccurate in
 material ways.

    18. Although Proyecto Dilley serves as an attorney of record for all of the children listed in
        Exhibit B of the ICE Juvenile Coordinator’s June 10, 2020 Report, this is the first time
        that I have been afforded the opportunity to review the un-redacted Class Member-
        specific information provided by ICE in these proceedings.

    19. The Juvenile Coordinator’s report is factually inaccurate in material ways. The
        government must do better.

    20. Exhibit B of the report is internally inconsistent. The spreadsheet within the Exhibit
        conflicts directly, and repeatedly, with the individual “Flores Release Summaries”
        provided to the Court. The inconsistencies include discrepancies in how ICE records and
        reports relevant information, and the information reported for a Class Member. For
        example, in some cases ICE reports the “final order date” as the date the order of
        Expedited Removal was initially issued at the border, prior to an individual’s credible
        fear interview. In other cases, however, ICE reports the “final order date” as the date the
        immigration judge affirmed an asylum-seeker’s negative credible fear decision. An
        analysis of the data reported for particular children highlights the conflict in how the data
        is entered. For example, in the case of child S.R.S., the immigration judge affirmed
        S.R.S.’s negative credible fear determination on November 21, 2019; however, ICE lists
        September 30, 2019 as the date of S.R.S.’s Final Order Date on the spreadsheet in Exhibit
        B of the report. In S.R.S.’s individual Release Summary, however, November 21, 2019 is
        listed as the Final Order date.

    21. An additional example of inconsistency can be seen in the cases of child V.L.O. and
        D.L.O., two sisters who arrived at the United States, and subsequently to Dilley, together
        as a family unit with their mother. The spreadsheet in Exhibit B lists a different Final
        Order Date for D.L.O. and V.L.O., even though all orders and decisions in their credible
        fear process have occurred simultaneously on the same dates.

    22. ICE also seems to have arbitrarily weighed a Class Member’s participation in federal
        litigation differently when assessing the release of individualized Class Members. For
Case 2:85-cv-04544-DMG-AGR Document 831-2 Filed 06/25/20 Page 6 of 40 Page ID
                                 #:38401


       example, the case summary of some children indicates their participation as a plaintiff in
       M.M.V. v. Barr as a reason for denying release. Other children are also plaintiffs in
       M.M.V. v. Barr, but their participation is not referenced at all in their release case
       summary. Similarly, D.A.M. v. Barr is referenced in the case summary of some Class
       Members who are plaintiffs in D.A.M. v. Barr. However, D.A.M. v. Barr is not referenced
       in the case summaries of other Class Members, who are also plaintiffs.

    23. Most alarmingly, ICE falsely reports that certain Class Members are plaintiffs in federal
        litigation when, in fact, they are not plaintiffs in said litigation. Class Members who are
        plaintiffs in M.M.V. v. Barr are not necessarily plaintiffs in D.A.M. v. Barr, and severely
        children are plaintiffs in M.M.V. and not D.A.M. This is problematic because ICE
        wrongly attributes its decision to deny release to Class Members based upon their
        participation in litigation that they are not even a part of. For example, C.F.L.A. and
        A.A.G.Q. are not, and never were, plaintiffs in D.A.M. v. Barr. However, the narrative in
        their release summary states, “Minor’s order is final and he is ready for removal
        immediately upon resolution of the administrative stay of removal in D.A.M.”

    24. ICE also reports false information regarding the timing of removal flights. From my
        experience, removal flights to non-Central American countries do not depart with
        regularity and depart much more infrequently. The case summaries appear to have cut
        and pasted language regarding the timing of flights, stating “removal flights to [country]
        occur 2-3 times each week.” While this may be true for some Central American
        countries, it has never been true, in my experience, for families being removed to
        Ecuador. Nonetheless in the case summary of C.F.L.A., the narrative states “Removal
        flights to Ecuador occur 2-3 times each week.” However, in the summary narrative of
        another Ecuadoran child, J.A.C.L., ICE states, more realistically, that “Removal flights to
        Ecuador occur two times per month.”

    25. ICE’s reports regarding removal timelines directly conflict in other ways as well. For
        example, in the case of N.C.L.—a Class Member who is a plaintiff in both M.M.V. v.
        Barr and D.A.M. v. Barr—ICE reports N.C.L.’s expected date of removal as “next
        available flight.” In contrast, in the release summary of S.R.S., a Class Member who is
        also a plaintiff in both M.M.V. v. Barr and D.A.M. v. Barr, ICE lists S.R.S.’s expected
        date of removal as “pending litigation.”

    26. All children who are plaintiffs in D.A.M. v. Barr have administrative stays of removal
        issued by a federal court. ICE has no way to know when those administrative stays will
        be lifted, yet nonetheless makes statements such as, “Expected Date of Removal: Next
        Flight Available” for many Class Members. To say that a Class Member’s “order is final
        and she is ready for removal to Guatemala immediately upon resolution of the
        administrative stay of removal in M.M.V. v. Barr” ignores the reality that the Class
        Member may not be removable for many months, if ever. To state that a Class Member
        “is subject to a final order of removal and will be scheduled for the next removal flight”
        (emphasis added) is highly improbable, and definitely unprovable, at this time. ICE’s
        explanation that a Class Member is a flight risk because of the “very short time period for
        manifesting the flight” is therefore misleading.
Case 2:85-cv-04544-DMG-AGR Document 831-2 Filed 06/25/20 Page 7 of 40 Page ID
                                 #:38402




    27. ICE’s explanation in the case of Class Member V.S.S. is equally puzzling. In the child’s
        summary narrative, ICE states, “Removal flights to Cuba have not been scheduled by
        ICE AIR ops,” providing no additional information about how long the child can expect
        to be detained, and failing to justify the copy-pasted statement that follows: “Due to the
        frequency of removal flights and the very short time period for manifesting the flight, it is
        unlikely that the minor would present himself (sic) for removal in a timely manner.”
        These sentences are contradictory and highlight arbitrary decision-making in assessing
        flight risk and release for Class Members.

    28. ICE’s Flores Release Summaries report that Class Members have not designated a
        receiving person. As I have stated in previously, this is false. Class Members and their
        parents have repeatedly provided ICE with the name, phone number, address, and contact
        information of their receiving person. As counsel, Proyecto Dilley has provided sponsor
        information directly to ICE on behalf of Class Members on March 31, 2020, April 2,
        2020, April 18, 2020, April 30, 2020, May 7, 2020 and May 13, 2020.

    29. ICE uniformly lists “ID Provided? N/A” in each child’s Flores Release Summary.
        However, ICE is in possession of almost every minor’s Identification documents.
        Proyecto Dilley even provided ICE directly with a copy of the passport for S.E.V.C.

    30. ICE also reports incorrect information regarding the status of Class Members’
        immigration case. The reported information is frequently inconsistently reported for a
        Class Member. For example, in the case of C.P.C., ICE reports that the case status is
        “Final order from 240 proceedings” in one location and repeatedly references expedited
        removal proceedings in another. C.P.C.’s narrative summary furthers the confusion
        regarding his procedural posture, and states: “The FAMU was processed for expedited
        removal . . . USCIS found that the minor did not have a credible fear of returning to
        Ecuador . . . the IJ affirmed USCIS’ negative fear finding” and also that “Minor’s order is
        final and he is ready for removal to Ecuador immediately upon resolution of the
        administrative stay of removal due to Motion to Reopen Case.” C.P.C., however, is not in
        expedited removal proceedings, and instead, was placed in INA 240 proceedings and as a
        Motion to Reopen pending with the Immigration Judge.

    31. The case of J.A.C.L. reveals a similar inaccuracy. J.A.C.L. has never been placed in
        expedited removal. Rather, J.A.C.L. is in regular removal proceedings under INA 240.
        However, J.A.C.L.’s summary narrative incorrectly states that: “Parole was denied
        because the minor was in the credible fear interview process and detention was required
        to complete the process.”

    32. Another example of ICE justifying a Class Member’s detention with faulty information
        exists in the case of S.E.V.C. S.E.V.C.’s summary narrative states that “[o]n 12/17/2019,
        the FAMU was paroled (MMV vs. Barr) through the Brownsville Port of Entry . . . Parole
        was denied because the minor was in the credible fear interview process and detention
        was required to complete the process.” However, S.E.V.C.’s credible fear interview was
Case 2:85-cv-04544-DMG-AGR Document 831-2 Filed 06/25/20 Page 8 of 40 Page ID
                                 #:38403


        completed on August 30, 2019 and an IJ affirmed the Asylum Officer’s decision on
        September 30, 2019.

 COVID-19 continues to present risks of harm to families detained at STFRC.

    33. The information detailed in my previous declarations regarding conditions at STFRC
        remains true and accurate to the best of my knowledge. In response to the ICE Juvenile
        Coordinator’s report, to the extent cleaning supplies are available for use by detained
        families, many families are unaware that cleaning supplies are available and may be
        requested. Additionally, Proyecto Dilley is tracking a growing number of detained
        children who are experiencing nosebleeds. We have reason to believe these nosebleeds
        may be a result of the use of new chemical cleaning supplies being used at STFRC.

 Proyecto Dilley is available, capable, and willing to assist in coordinating release efforts for
 released Class Members.

    34. If this court finds it appropriate to order the prompt release of Class Members, Proyecto
        Dilley is available, capable, and willing to provide assistance to ensure the release
        process is orderly. Proyecto Dilley can provide transportation from the facility to the bus
        station or airport, secure local temporary housing for families who await travel, purchase
        travel tickets for families who do not have tickets purchases and communicate directly
        with sponsors to coordinate travel logistics.

 I declare under penalty of perjury under the laws of the United States of America that the
 foregoing is true and correct.


 Executed in San Antonio, Texas on June 17, 2020.




                                                              ________________________
                                                              Shalyn Fluharty
Case 2:85-cv-04544-DMG-AGR Document 831-2 Filed 06/25/20 Page 9 of 40 Page ID
                                 #:38404




                  EXHIBIT A
Case 2:85-cv-04544-DMG-AGR Document 831-2 Filed 06/25/20 Page 10 of 40 Page ID
                                 #:38405




 June 13, 2020

 Andrea Sheridan Ordin
 Special Monitor
 Flores v. Barr, 2:85-cv-04544-DMG (AGRx)
 aordin@strumwooch.com


 Dr. Paul Wise
 Independent Medical Expert
 Flores v. Barr, 2:85-cv-04544-DMG (AGRx)
 pwise@standford.edu

         RE: Enhanced monitoring of medical care provided in Family Residential Centers

 Dear Ms. Ordin and Dr. Wise:

         Proyecto Dilley1, RAICES, and ALDEA - The People’s Justice Center, represent Class
 Members and their parents2 who are detained at the South Texas Family Residential Center in
 Dilley, Texas (“Dilley”); the Karnes County Residential Center in Karnes City, Texas (“Karnes”);
 and the Berks County Residential Center in Leesport, Pennsylvania (“Berks”), respectively
 (together, the “Family Residential Centers” or “FRCs”).
       We write ex parte3 to provide information, request investigation, and submit
 recommendations pursuant to Judge Dolly M. Gee’s May 22, 2020 Order, which called on you to
                 provide enhanced monitoring of the FRC’s care of minors, [with]
                 the ability to (a) request and obtain copies of medical care data and
                 policies; (b) have telephone or videoconference access to persons
                 most knowledgeable at the FRCs with whom they can discuss the
                 baseline of custodian medical care, health care protocols, and
                 COVID-19 prevention practices; (c) consider protocols for
                 identifying minors who have serious medical conditions that may
                 make them more vulnerable to COVID-19; (d) interview minors
                 with serious medical conditions or, as appropriate, their guardians;
                 and (e) make such recommendations for remedial action that they
                 deem appropriate.



 1
   Formerly known as the Dilley Pro Bono Project and the CARA Pro Bono Project.
 2
   Based upon our records, we collectively represent the overwhelming majority of the families detained at
 each FRC.
 3
   Pursuant to the Flores Court’s order appointing the Special Monitor. See Flores v. Sessions, 2:85-cv-
 4544 DMG (AGRx), Doc. # 494 (C.D. Cal. Oct. 5, 2018).
Case 2:85-cv-04544-DMG-AGR Document 831-2 Filed 06/25/20 Page 11 of 40 Page ID
                                 #:38406


 Flores v. Barr, 2:85-cv-4544 DMG (AGRx), Doc. # 799, 3 (C.D. Cal. May 22, 2020). Your
 enhanced monitoring and subsequent reporting to the court is urgently needed to protect the 1094
 Class Members currently detained at Dilley, Karnes, and Berks.5 The situation at the FRCs
 remains dire, and Class Members are exposed on a daily basis to the risk of detrimental health
 outcomes both due to the inadequate baseline of medical care and inadequate preventative, testing,
 and treatment measures that are available to combat the very real threat of COVID-19. These risks
 are exacerbated by Class Members’ prolonged detention in secure, unlicensed congregate care
 facilities that are not compliant with the terms of the Flores Settlement Agreement (“FSA”). See
 Flores v. Johnson, 212 F. Supp. 3d 864, 877 (C.D. Cal. 2015).

         It is our hope that the information provided below will assist you in carrying out a much-
 needed investigation into the provision of medical care at the FRCs. We would also welcome an
 additional opportunity to speak with you about the issues identified below and offer our further
 assistance as you conduct your investigation.

     I.   Baseline medical care provided at the FRCs is dangerously inadequate and does not
          provide a safe and sanitary environment.

         In order to best represent and advocate for our clients, Proyecto Dilley, RAICES, and Aldea
 regularly request and review medical records, and consult with medical experts when necessary.
 We also speak—on a daily basis—to clients who express concerns regarding the medical care they
 have received at the FRCs.

         There is an inherent conflict of interest between Immigration and Custom Enforcement’s
 (“ICE”) mission to arrest, detain, and deport non-citizens and its duty to ensure the safety and
 wellbeing of children. We have repeatedly observed ICE safeguard its law enforcement objectives
 instead of the health and care of children in its custody. When medical care is provided by a third-
 party contractor—such as the GEO Group or Berks County—the financial bottom-line can dictate
 the quality of care provided, rather than the health and best interests of the child. As a result,
 children are deprived of necessary medical treatment and placed at risk of serious harm while
 detained.

             A. History of Negligent Medical Care at the Family Residential Centers

         From the beginning, medical care at Dilley, Karnes, and Berks has been substandard at
 best, and negligent at worst. Medical care at Dilley is provided by ICE Health Service Corps

 4
    Proyecto Dilley is aware of 90 children currently detained at Dilley. RAICES is aware of 14 children
 currently detained at Karnes. Aldea is aware of five children currently detained at Berks.
 5
   We believe, and the studies have shown, that detention in and of itself is harmful to children. See Letter
 of Drs. Scott A. Allen and Pamela McPherson to Congress (July 17, 2018),
 https://www.whistleblower.org/wp-content/uploads/2019/01/Original-Docs-Letter.pdf (noting that “[t]he
 fundamental flaw of family detention is not just the risk posed by the conditions of confinement—it’s the
 incarceration of innocent children itself. In our professional opinion, there is no amount of programming
 that can ameliorate the harms created by the very act of confining children to detention centers.”)
 (hereinafter “July 2018 Letter to Congress”). This report, however, focuses on the required provision of
 adequate medical care to Class Members detained by ICE.

                                                      2
Case 2:85-cv-04544-DMG-AGR Document 831-2 Filed 06/25/20 Page 12 of 40 Page ID
                                 #:38407


 (“IHSC”); at Karnes, by the GEO Group; and at Berks, by Berks County. The history of inadequate
 medical services provided to children at the FRCs is well documented in complaints filed with the
 Department of Homeland Security’s Office of Civil Rights and Civil Liberties (“CRCL”); the
 observations and subsequent reports of pediatricians who have studied the FRCs; whistleblower
 complaints to Congress by the doctors in charge of CRCL’s medical review; and the observations
 of Proyecto Dilley, RAICES, and Aldea.

         On July 30, 2015, several organizations jointly filed a CRCL complaint highlighting
 specific failings in the provision of medical care at the three FRCs. The complaint documented
 instances of medical professionals at the FRCs providing “insufficient information about medical
 care to mothers and disregard [for] their concerns, the information they provide and their
 complaints.” See CRCL Complaint at 1 (July 30, 2015).6 The complaint also included descriptions
 of “[m]edical staff frequently direct[ing] mothers and children to ‘drink more water’ regardless of
 the illnesses or injuries presented,” reports that families were made to wait between three to
 fourteen hours for medical care, and instances of inadequate follow-up treatment. Id. at 2. The
 complaint further detailed one incident that took place in Dilley in early July 2015, where over
 250 children were vaccinated—without their mothers’ consent—with an adult dose of the Hepatitis
 A vaccine. Id.

          Dr. Alan Shapiro is a pediatrician who has participated in immigration detention
 monitoring groups and the Flores monitoring team. See Exhibit A (Declaration of Dr. Alan
 Shapiro).7 Dr. Shapiro’s monitoring trips to the FRCs “revealed [a] lack of adequate health staff
 and inadequate services (medical and mental health), inappropriately trained staff (e.g. no
 pediatricians, lack of bilingual mental health professionals), delays in receiving care, staff
 dismissive of detainee medical complaints leading to poor outcomes and under-detection of acute
 and chronic conditions.” Id. at ¶ 11. These factors, including “parental reluctance to seek medical
 attention due to previous experience not being taken seriously by the medical team, and transfer
 to other medical facilities when in fact a child has been found to need higher level care,” he
 determined, were factors that may have led to the “severe illness or death of children” at the FRCs.
 Id. at ¶ 38.

         In 2017, the American Immigration Council and several other organizations filed another
 complaint with CRCL raising concerns about the conditions of detention and lack of quality
 medical care that was provided to pregnant women in ICE custody. CRCL Complaint (Nov. 13,
 2017).8 While an August 2016 ICE policy memorandum determined that pregnant women should
 not be detained at FRCs, Proyecto Dilley, RAICES, and Aldea have continually worked with and
 advocated for pregnant women detained at the FRCs. Id. at 1–2. The complaint highlights the
 stories of many women detained at Dilley and Karnes, who describe high-risk pregnancies without
 adequate medical care.


 6
   Available at https://www.aila.org/advo-media/press-releases/2015/deplorable-medical-treatment-at-
 fam-detention-ctrs/public-version-of-complaint-to-crcl.
 7
   This declaration was filed in D.A.M. v. Barr, 1:20-cv-01321-CRC, Doc. # 21 (D.D.C. May 26, 2020).
 8
   Available at
 https://www.americanimmigrationcouncil.org/sites/default/files/general_litigation/complaint_increasing_
 numbers_of_pregnant_women_facing_harm_in_detention.pdf.

                                                    3
Case 2:85-cv-04544-DMG-AGR Document 831-2 Filed 06/25/20 Page 13 of 40 Page ID
                                 #:38408


          On July 17, 2018, two doctors who served as the “medical and psychiatric subject matter
 experts for” CRCL wrote a damning letter to Congress. Letter from Drs. Allen & Pamela to
 Congress, at 1 (July 17, 2018).9 Doctors Scott A. Allen and Pamela McPherson detailed their
 concerns—which they felt duty-bound to raise despite their work for DHS—about the harm posed
 to children detained in FRCs. Id. at 1. As a result of ten different investigations of the FRCs,
 which “revealed serious compliance issues resulting in harm to children,” Doctors Allen and
 McPherson determined that the FRCs had “significant deficiencies that violate[d] federal detention
 center standards . . . despite repeated assurances that cited shortcomings w[ould] be corrected.”
 Id. at 4. Doctors Allen and McPherson identified the following areas of concern: (1) the detention
 of children in inadequate facilities (e.g. Karnes was formerly a medium security adult prison); (2)
 unqualified medical staff; and (3) the failure to provide adequate care for individuals expressing
 suicidal ideations. Id. at 4–5.

         In February 2019, several organizations submitted a CRCL complaint detailing the
 detention of infants at Dilley—including at least nine who were less than a year old. See CRCL
 Complaint (Feb. 28, 2019).10 Without the availability of specialized medical care for infants, any
 period in detention—and in particular lengthy periods of detention—pose a heightened risk. This
 is especially the case since infants are “especially vulnerable to serious illnesses, pain, disability,
 and even death from preventable infections and diseases,” and frequent well-child visits are
 recommended. Id. at 2. ICE has, historically and currently, been unable to provide the required
 level of care.

         Young children are particularly prone to illness while detained in a congregate care setting
 and baby-specific treatment and care-related items are regularly unavailable to parents at FRCs.
 In one case, a fifteen-month-old baby detained in January of 2020 suffered a cold and continuous
 diarrhea during his four-month detention at Karnes. The baby’s father took his child to the medical
 center and requested access to medication and formula because his son was sick and unable to
 digest the food provided at the cafeteria. Both requests were denied. By the time the family was
 deported, the baby had spent almost a quarter of his life in ICE detention. This is one example of
 many in which particularly young children have experienced ongoing illness, weight loss, and lack
 of access to medical care in all three FRCs.

         As detailed in the August 19, 2019 Second Report of the Special Master/Independent
 Monitor, several children tragically died in government custody or shortly after release in 2018.11
 Mariee Juarez was a twenty-month-old baby who was detained at Dilley with her mother in early
 March 2018. See Exhibit B (Notice of Claim Pursuant to A.R.S. § 12-821.01). When she arrived
 at Dilley, Mariee was a healthy child but, within a week, she developed an upper respiratory
 infection, diarrhea, and vomiting. Despite multiple visits to the medical clinic, and Mariee
 presenting with 102- and 104-degree fevers, Mariee was medically cleared to travel by a “licensed
 vocational nurse” who was unqualified to make such a determination and who did not conduct an

 9
   Available at https://www.whistleblower.org/wp-content/uploads/2019/01/Original-Docs-Letter.pdf.
 10
    Available at
 https://www.americanimmigrationcouncil.org/sites/default/files/general_litigation/complaint_urges_imme
 diate_release_of_infants_from_immigration_detention.pdf.
 11
    Flores v. Barr, No. CV-85-4544-DMG (AGRx), Dkt. No. 625-1 at 43 (C.D. Cal. Aug. 19, 2019).

                                                   4
Case 2:85-cv-04544-DMG-AGR Document 831-2 Filed 06/25/20 Page 14 of 40 Page ID
                                 #:38409


 in-person evaluation, as mandated by ICE policy. Two days after she was released, Mariee was
 hospitalized. She died on May 20, 2018.

            B. Ongoing Instances of Negligent Medical Care at the Family Residential
               Centers

          The standard of medical care for children—and their parents—at the FRCs has not
 improved over the past five years. Proyecto Dilley, RAICES, and Aldea continue to document,
 individually and collectively, instances of medical neglect at each facility. We urge you to
 investigate the quality of care for all Class Members detained at the FRCs. However, to best
 facilitate your investigation, we have highlighted several cases that we believe show the gravity of
 the problems at the FRCs.

         The family residential standards provide that each individual detained at an FRC is entitled
 to prevention and diagnosis services and “treatment of medical, dental, and mental health
 conditions.” ICE Family Residential Standard, § 4.3(II). Despite this mandate, the cases
 highlighted below document continued systemic failures to provide adequate medical care at
 Dilley, Karnes, and Berks, including the failures to:

            ●   medically evaluate Class Members and their parents;
            ●   appropriately screen and test for COVID-19 infection;
            ●   timely identify medical needs that require heightened levels of care;
            ●   provide Class Members and their attorneys of record timely access to their medical
                file;
            ●   explain medical diagnosis and treatment plans;
            ●   provide medical services in a language detained parents and children can
                understand;
            ●   provide appropriate medication;
            ●   request and review medical records related to sentinel events and life-threatening
                diagnoses that occurred prior to detention;
            ●   ensure children with sick parent(s) have appropriate care;
            ●   practice CDC-compliant quarantine procedures12; and
            ●   ensure travel by air is medically safe for a parent or child before they are placed on
                a flight.

         ICE continues to detain Class Members and parents with medical conditions that make
  them categorically vulnerable to death should they contract COVID-19. Although ICE releases
  families from custody based upon medical conditions, in many instances ICE’s decision to release
  a family occurs after a sentinel event that would have been avoided with release and appropriate
  medical care. ICE’s practice of detaining individuals with medical conditions unless the condition
  becomes critical is inconsistent with ICE’s duty to maintain a safe and sanitary environment
  uniquely tailored to the special vulnerability of children.

                    1. M.M.R. (Released)

 12
  Specifically, the FRCs continue to use cohorting procedures that conflict with CDC guidance and place
 medically vulnerable individuals in “quarantine” with individuals suspected of COVID-19 infection.

                                                   5
Case 2:85-cv-04544-DMG-AGR Document 831-2 Filed 06/25/20 Page 15 of 40 Page ID
                                 #:38410



        M.M.R. is a five-year-old child who was brought to Dilley in January 2020 after he, his
 mother, and his infant brother were detained by ICE. One month prior to the family’s detention,
 M.M.R. survived a skull fracture and was placed under the care of a pediatric neurologist. In
 disregard for the dangers posed by air travel and detention, ICE flew M.M.R. to Texas and detained
 him at Dilley. While detained, M.M.R.’s condition deteriorated and he developed alarming
 symptoms of heightened brain injury, including severe headaches, extreme sensitivity to sound,
 increased aggression, and wild flailing and bed-wetting at night.

          Proyecto Dilley alerted ICE to these concerns on February 3, 2020, and included a letter
 from an independent medical evaluator with clinical recommendations that M.M.R. required time-
 sensitive specialty care outside of detention. Counsel’s request for M.M.R.’s release was denied
 until a lawsuit was filed on M.M.R.’s behalf.

                    2. C.O.M. (Released)

         C.O.M., then fourteen years old, and her mother were detained at Dilley for approximately
 seven months between June 2018 and February 2019. While she was detained at Dilley, C.O.M.
 became severely depressed, experienced night terrors and bed-wetting, and engaged in escalating
 self-harming behaviors. Although an independent psychological evaluator detailed C.O.M.’s
 growing suicidal ideation in a report submitted to ICE in September 2018, and mental health
 professionals who work for IHSC advised ICE that C.O.M. should be considered for release,
 C.O.M. remain detained. On one occasion, after C.O.M. suffered a panic attack, ICE placed
 C.O.M. and her mother in a windowless isolation room for a week. On another occasion,
 subsequent to C.O.M.’s confession to self-harming thoughts, a mental health professional
 threatened to separate C.O.M. from her mother. ICE finally released C.O.M. after she attempted
 to hang herself from a shower rod with a bedsheet.

                    3. M.P.A. (Detained)

        M.P.A. is a thirty-two-year-old mother who has been detained at Dilley for 107 days with
 her one-year-old son, who is breast-feeding. Prior to her flight to the United States, M.P.A.
 survived repeated incidents of blunt trauma to the head that left her unconscious and many
 incidents of sexual violence. M.P.A. was kicked in the head, beaten with bats, repeatedly punched,
 and beaten with iron rods. Medical providers at Dilley have diagnosed M.P.A. with insomnia,
 anxiety, and adjustment disorder with mixed anxiety and depressed mood. M.P.A.’s medical
 records reveal additional medical conditions, including high blood pressure, hypertension, high
 glucose (that remains unevaluated and untreated), gastritis, infectious gastroenteritis and colitis,
 and ongoing undiagnosed chest pain.

          Most critically, M.P.A.’s medical records document an undetermined mass on the base of
 her skull that has grown from 3 cm in diameter on March 6, 2020 to “approximately 5 inches,
 width 3 inches, and height 2-3 inches.” The medical records state the tumor “will have to be
 surgically removed” and that the mass is increasingly painful. M.P.A. “experiences persistent,
 daily headaches and blurry vision at various times throughout the day. She feels like she cannot
 get any rest, and has difficulty falling asleep at night, along with early morning awakening . . . she
 is just so tired all of the time. She is also concerned about the mass on the back of her neck getting

                                                   6
Case 2:85-cv-04544-DMG-AGR Document 831-2 Filed 06/25/20 Page 16 of 40 Page ID
                                 #:38411


 larger and causing pain when trying to lay on the bed flat.” The mass is causing “peripheral pulses
 and tingling.” M.P.A. is unable to walk straight, feels unsafe carrying her infant son, and regularly
 feels like she is “drunk”.

        An independent medical expert who reviewed M.P.A.’s medical records determined that
 additional testing is urgently needed to determine whether her tumor is cancerous. See Exhibit I,
 Declaration of Dr. Abhishek Dhar. M.P.A.’s IHSC medical records note that the growing neck
 mass requires follow-up, but no diagnostic studies have been ordered.

        M.P.A.’s one-year-old son is also sick. M.P.A. had numerous complications during her
 pregnancy with her son and was hospitalized twice before his birth. While detained M.P.A.’s son
 has developed diarrhea, a fever, and a rash on his body and mouth. He has a history of heart
 murmur and an elevated heart rate.

                    4. J.S.P. (Released)

         J.S.P is a six-year-old boy who was detained at Dilley with his mother for approximately
 128 days. Several days after arriving at Dilley in February 2020, J.S.P. was rushed to the
 Children’s Hospital in San Antonio (“CHOSA”) and hospitalized for five days while doctors
 conducted multiple tests, including a brain MRI and a lumbar puncture. Doctors diagnosed J.S.P.
 with Guillain-Barre Syndrome, a rare disorder in which the body’s immune system attacks the
 body’s nerves, which can cause weakness, tingling, and eventually paralysis. Medical
 professionals at the hospital advised that J.S.P. required time-sensitive medical intervention,
 including targeted physical therapy. ICE and IHSC failed to implement the hospital’s treatment
 plan and J.S.P. remained detained for four additional months, until an immigration judge
 determined that he has a credible fear of persecution or torture if returned to his home country.
 Dr. Bronwyn Baz, an independent medical expert secured by Proyecto Dilley to review J.S.P.’s
 medical records, determined that in addition to Guillain-Barre Syndrome, J.S.P. has several other
 illnesses and symptoms that indicate a compromised immune system, as evidenced by the child’s
 skin lesions, respiratory illnesses, and all-over body rash. See Exhibit J, Declaration of Dr.
 Bronwyn Baz. Despite these conditions—which were known and documented by ICE—J.S.P.
 remained detained in a large detention center while struggling to walk, suffering frequent falls,
 and being denied prescribed medical care.

                    5. M.A.R. (Detained)

         M.A.R. and her son have been detained for 260 days. When M.A.R. arrived at Dilley in
 October 2019, she knew she was pregnant. On the day of her arrival in Dilley, a urine test
 confirmed her pregnancy. The next day, M.A.R. informed an IHSC doctor that she was
 experiencing light bleeding. The doctor, who was not an OBGYN, advised M.A.R. to rest, but
 conducted no examinations or ultrasounds. Over the next three to four weeks, M.A.R. experienced
 daily bleeding and abdominal pain. She sought medical attention regularly at Dilley, but again,
 was not provided access to an OBGYN, and was not provided with an ultrasound. Eventually—
 approximately two weeks after she first informed IHSC that she was experiencing bleeding—
 M.A.R. was transported to off-site for an ultrasound, however, no interpreter was available and
 information regarding M.A.R.’s medical condition was communicated to the guards that
 transported her, not to her directly.

                                                  7
Case 2:85-cv-04544-DMG-AGR Document 831-2 Filed 06/25/20 Page 17 of 40 Page ID
                                 #:38412



         In late October or early November 2019, IHSC medical staff informed M.A.R. that she was
 actually never pregnant, and instead, that she had started menopause. Distraught, M.A.R. sought
 clarification from a social worker, who consulted with a doctor, before informing M.A.R. that she
 had had a miscarriage.

                    6. A.C.G. (Released)

         A.C.G. is a 54-year-old mother who was detained in Dilley for an estimated 119 days in
 late 2019. A.C.G. was hospitalized on four separate occasions prior to her release from Dilley.
 On or around October 30, 2019, A.C.G. was hospitalized with complications related to high blood
 pressure, including vertigo, head and chest pain, dizziness, fainting, and convulsions. A.C.G. was
 subsequently hospitalized on November 1, 2019, and again on November 17, 2019, after she
 fainted. Eventually, on December 7, 2019, A.C.G. was hospitalized for five days after she fainted
 with a blood pressure of almost 300. Between hospitalizations, A.C.G. repeatedly sought medical
 care from IHSC for her headache and chest pain. IHSC medical staff instructed A.C.G. “not to
 exaggerate.” Each time A.C.G. was hospitalized, her daughters remained at Dilley, alone. A.C.G.
 fainted two more times, until she and her daughters were finally released for detention.

                    7. S.B.B. (Released)

         S.B.B. is an eight-year-old boy who was detained for a total of 123 days. S.B.B. had been
 diagnosed with appendicitis in his home country in May 2019, and doctors there recommended
 surgery and careful monitoring of his appendix. See Exhibit C, Declaration of A.B.B. S.B.B.’s
 pain resolved until April 2020, when he was in ICE custody. S.B.B. began experiencing fevers
 and headaches and discovered a cyst on his neck. On April 8, 2020, S.B.B.’s mother took him to
 the clinic, and reports her son’s pain was dismissed without further evaluation. Several days later,
 S.B.B. developed abdominal pain, diarrhea, vomiting, and a lump in his side. His mother
 recognized these symptoms as appendicitis and sought medical care for her son. Medical staff at
 Dilley informed S.B.B.’s mother that he may have an abdominal or thyroid infection, but that they
 did not have the equipment and expertise to conduct additional testing. Rather than transport
 S.B.B. off-site for testing, IHSC staff kept S.B.B. in observation for three days without conducting
 any tests or providing pain medication. At one point, S.B.B.’s mother reports that S.B.B. fainted
 from the pain. After three days, S.B.B. was released from medical observation at Dilley. Doctors
 told his mother that his pain was “normal” and that it had been “just gas.”

         In the middle of the night on May 21, 2020, S.B.B. experienced severe pain on his side.
 When he and his mother sought medical attention at the clinic, the nurses sent them away because
 “there are no doctors at night.” The next afternoon, S.B.B.’s mother took him again to the clinic.
 A doctor told S.B.B.’s mother that although it was “nothing serious,” they were going to send
 S.B.B. to the hospital, nonetheless. The Children’s Hospital of San Antonio conducted blood tests
 and an ultrasound, concluded that S.B.B. had an inflamed appendix, and scheduled S.B.B. for
 surgery.




                                                  8
Case 2:85-cv-04544-DMG-AGR Document 831-2 Filed 06/25/20 Page 18 of 40 Page ID
                                 #:38413


        Two days after surgery, S.B.B. and his mother were transported back to Dilley. S.B.B.
 was placed in medical observation at Dilley, and then transferred to the quarantine unit,13 despite
 S.B.B. having tested negative for coronavirus at the hospital. During this time S.B.B. was not
 provided pain medication, as prescribed. S.B.B. and his mother were released from detention
 approximately one week after S.B.B.’s surgery.

                      8. J.L.P. (Released)

          J.L.P. was detained at Dilley for three months with her fifteen-year-old daughter and
 seven-year-old son. J.L.P. experienced severe uncontrolled high blood pressure during her
 detention. See generally Exhibit D, Declaration of J.L.P. Despite repeatedly seeking medical
 attention at Dilley, J.L.P.’s blood pressure remained uncontrolled, and she experienced headaches,
 chest pain, heart palpitations, dizziness, nausea, and blurred vision. On or around March 30, 2020,
 J.L.P. was sent to the hospital where she underwent testing and was given medication for her high
 blood pressure. She was also diagnosed with a kidney infection.

         Two weeks later, on April 16, 2020, ICE attempted to deport J.L.P. However, J.L.P. lost
 consciousness during her first flight and was rushed for emergency care during her layover. ICE
 attempted to remove J.L.P. a second time, on April 29, 2020. However, at the tarmac the airline
 carrier learned J.L.P. had been denied blood pressure medication all day and was not transported
 with any medication at all. The flight was cancelled. ICE successfully removed J.L.P. and her
 children on May 27, 2020.

         Upon review of J.L.P.’s medical records, an independent medical expert determined that
 J.L.P.’s records “reveal[ed] severely uncontrolled hypertension (high blood pressure), tachycardia
 (rapid heart rate) of uncertain etiology, and worsening stage 2 chronic kidney disease.” Exhibit
 K, Declaration of Dr. Carolyn Payne, at 2. Furthermore, Dr. Payne concluded that the “symptoms
 of chest pain, fatigue, throbbing headache, vision changes, and now evidence of worsening of
 kidney function (GFR decreased to 58 on 5/11/2020 vs. normal on 3/31) are all suspicious for end-
 organ damage resulting from uncontrolled, severe hypertension.” Id. She noted that further
 investigation and testing should be given to assess J.L.P.’s hypertension and kidney dysfunction.
 Id. at 2–3. Dr. Payne also noted that one of the medications J.L.P. was prescribed at Dilley for her
 hypertension “is not considered first-line or even effective in the treatment of hypertension by
 expert recommendations.” Id.at 3. Dr. Payne’s evaluation, which was submitted to ICE, noted
 her “strong medical recommendation that [J.L.P.] not travel by airplane for the sake of continued
 protection against COVID-19 and to avoid another life-threatening episode of Hypertensive
 Emergency at high altitudes.” Id.

                      9. One year old with diarrhea for 20 days (Released)
         In February 2019, a RAICES client at Karnes reported that his one-year-old son, who had
 been healthy before his arrival at Karnes, was ill. His child developed a cold and fever two days
 after arrival at Karnes and began throwing up the milk provided by the facility. He began to have

 13
    As we have previously noted, Proyecto Dilley believes that the “quarantine unit” in Dilley is an area of
 the facility that is used to cohort new arrivals, individuals who have been transported outside of the facility,
 and other individuals suspected of having COVID-19.

                                                        9
Case 2:85-cv-04544-DMG-AGR Document 831-2 Filed 06/25/20 Page 19 of 40 Page ID
                                 #:38414


 constant diarrhea. The father took his child to the medical center where he was kept for one day.
 However, the baby was only provided milk and never received any age-appropriate food
 accommodations. The father reported that he saw that his child was losing weight by viewing the
 scale at the medical unit, although GEO staff told him that his child was not losing weight. GEO
 staff told the father that his baby needed to eat the food provided in the cafeteria. After an extensive
 public campaign focused on the fact that a one-year-old had suffered diarrhea for twenty days, ICE
 finally released the family.
                    10. Four-year-old child with severe constipation, hemorrhoids, and multiple
                        additional medical issues (Released)
         A four year old detained from March to May of 2020 suffered from extreme constipation,
 hemorrhoids, and several other medical issues during his detention at Karnes. This child was
 examined by pediatrician Dr. Matthew Gartland, who is an instructor at Harvard Medical School
 and the Director with the Massachusetts General Hospital Asylum Clinic. Exhibit E, Declaration
 of Dr. Matthew Gartland. Dr. Gartland concluded the child suffered from severe constipation and
 rectal bleeding because of a low-fiber diet not suitable for a toddler. Importantly, Dr. Gartland
 noted that the lack of physical activity for the child in detention was a contributing factor to his
 deteriorating health. Dr. Gartland determined the child required therapy for behavioral issues that
 developed at Karnes and made a referral for therapeutic intervention to the Karnes medical team,
 which was rejected. The child also suffered from pain urinating, influenza, and a fractured finger.
 hen he and his family were taken to an off-site medical facility to treat the finger fracture, none of
 them were provided with masks, putting them at risk of exposure to COVID-19.

                    11. Seven-year-old child with unaccommodated food allergies and severe
                        psychological distress and regression (Detained)

         A seven-year-old child who has been detained at Karnes for two months has not received
 dietary accommodation for his severe food allergies, and has experienced severe behavioral
 regression due to PTSD, including meowing like a cat instead of speaking. This child was
 evaluated by Dr. Fiona Danaher, an Attending Physician in the Department of Pediatrics at
 Massachusetts General Hospital for Children and an instructor at Harvard Medical School. See
 Exhibit F, Declaration of Dr. Danaher. In her report, Dr. Danaher notes that for the first month of
 his detention, GEO made no accommodations for the child’s multiple, potentially life-threatening
 food allergies. Since then, the only accommodation that has been made is to remove the food
 items to which the child is allergic but not replace them with alternative nutritive foods, which has
 resulted in his weight loss. Dr. Danaher states that a necessary epinephrine auto-injector does not
 appear to be listed on the ICE formulary.

         Additionally, Dr. Danaher reports that the child exhibited symptoms of influenza or a
 possible COVID-19 infection that began three days after his arrival at Karnes and continued for
 seven weeks. He was not tested for either infection nor was he offered Tylenol or ibuprofen for
 his pain. Dr. Danaher states that based on his mother’s description of the dosing of medication
 provided, it does not appear that the child was treated with Tamiflu.

         Finally, this child suffers from PTSD and has exhibited many signs of trauma. His
 separation from his father, who he only sees for approximately five-and-a-half hours per day while

                                                   10
Case 2:85-cv-04544-DMG-AGR Document 831-2 Filed 06/25/20 Page 20 of 40 Page ID
                                 #:38415


 detained, has exacerbated his stress. This child now suffers from nightmares, wets the bed, and
 insists on sleeping with his mother. He wants to sleep during the day so as not to be awakened by
 the hourly intrusive checks at night. He has regressed in his behavior and instead of speaking, he
 makes animal noises. He appears to dissociate and fears people in uniform after he and his family
 were kidnapped. Dr. Danaher states that “successful treatment” of this child “requires mitigating
 the traumatic stressors in his environment that constantly remind him of his family’s kidnapping.”
 She recommends that “to be truly effective, therapeutic intervention must include complete
 reunification of his nuclear family and release from detention.”

                    12. Five-year-old child denied treatment for dextrocardia and ulcerative colitis
                        (Released)

         A five-year-old child detained at Karnes in October of 2019 was diagnosed with
 dextrocardia and ulcerative colitis in his home country. Both conditions require lifelong treatment,
 and after his diagnosis in 2017, the child was on a regimented treatment plan requiring daily
 medication. Though the family brought their medication with them as they fled their home
 country, they ran out shortly before entering the United States. Upon arrival at Karnes, the child’s
 father provided the GEO medical staff with evidence of his son’s diagnosis. No one at Karnes
 followed up with the family regarding treatment for the child’s medical conditions during their
 nearly two months of detention.

                    13. Three-year-old child with severe respiratory complications detained during
                        COVID-19 pandemic (Released)
         A three-year-old child detained in February of 2020 experienced difficulty breathing prior
 to his detention at Karnes. When he and his parents were in Mexico, they were able to treat his
 breathing issues with medication. At Karnes, the child again experienced difficulty breathing. His
 parents took him to the medical center for treatment, but, unlike in Mexico, the medicine available
 to him did not help his symptoms. The child could not sleep at night because of his persistent
 cough. After over twenty days at Karnes, the child’s breathing stopped twice. His mother rushed
 for medical assistance from GEO. Luckily, the child was able to recover his breath, but the
 response of the doctor at Karnes was to advise that he continue on the same medication that was
 not improving his symptoms. Through the remainder of his time at Karnes, into late March 2020,
 when it was clear that the COVID-19 pandemic was a threat to those in detention, this three year
 old struggled to sleep and coughed through the night.

                    14. Ongoing inadequate medical care for pregnant women
        There is no gynecologist or women’s health specialist available for women at Karnes.
 Under the previous administration, it was general policy that pregnant women were not detained
 at Karnes. See CRCL Complaint (Nov. 13, 2017). Under the current administration, pregnant
 women are detained though there is little to no infrastructure to provide women with prenatal care.
 For example, one woman detained at Karnes in March 2020 went to the medical unit to report her
 pregnancy. The medical staff told the woman that she was not pregnant and said that if she
 continued to insist that she was, she would “be put in a room with an IV by herself like a ‘crazy’
 person” and that she would “be deported.” Of note, this woman is Black and the two GEO nurses
 who spoke to her were white. During her fear interview with the asylum office, the officer noticed

                                                 11
Case 2:85-cv-04544-DMG-AGR Document 831-2 Filed 06/25/20 Page 21 of 40 Page ID
                                 #:38416


 that the woman was in discomfort. The officer stopped the interview so that she could seek medical
 care. GEO took the woman to a hospital off-site where it was confirmed that she was indeed
 pregnant.
        Another woman detained at Karnes in March of 2020 was three months pregnant. She
 reported that she could not eat due to stomach pain. She vomited frequently and could often only
 drink water. At times, she vomited blood. This mother reported that the water at Karnes made her
 nauseous because it smelled like chlorine. Additionally, she had a medical history of fainting
 under stress and panic. She and her family were worried about her health because of the stress she
 was under at Karnes.

  II.        The failure to provide timely and appropriate medical care increases the occurrence
             of sentinel events at the FRCs. As a result, parents are regularly committed to the
             hospital for emergency care while children remain alone in unlicensed facilities.

         Although the adequacy of medical care provided to children at FRCs is the focus of the
 Monitor and Dr. Wise’s investigation, a parent’s health directly impacts the safety, care, and
 wellbeing of Class Members. Incapacitated parents are unable to provide supervision and care for
 their child. When mothers and fathers are committed to the hospital while in ICE custody, their
 children are left behind—alone—in a facility that is not licensed to provide childcare. This is of
 particular concern for the facilities in Texas, where CoreCivic14 and GEO staff are not certified or
 trained caregivers for children. In one case, a toddler was cared for by CoreCivic guards over a
 month while his mother was hospitalized in San Antonio. In another case, a six-month-old infant
 was supervised by guards while their parent received off-site medical care.

         On multiple occasions at Karnes, GEO has kept children in medical isolation when their
 mothers required medical care, even though their fathers are also detained at Karnes. Nuclear
 family units are detained separately at Karnes, with children under the care of their mother while
 fathers are held separately. In one case, the children of a family at Karnes were inexplicably left
 under the care of GEO medical staff when their mother was taken off-site for medical care,
 although the children’s father was also detained at Karnes. In this case, GEO did not inform the
 father that his wife was transported off-site for medical services nor that his children were left
 behind. In another case, a mother was treated within Karnes for her medical symptoms. Though
 her husband was also detained at Karnes, their child was forced to stay in medical isolation during
 the night under the watch of GEO guards unlicensed to provide childcare. The child’s father was
 told that because his child was a girl, she could not stay with her father.

         Multiple RAICES clients detained at Karnes have refused to allow RAICES to advocate
 for ICE to ensure that they receive appropriate medical treatment because they fear separation and
 isolation from their children. For example, one parent exhibited signs of kidney failure. Though
 this parent complained of severe symptoms, the parent chose to forego medical attention out of
 fear of separation from their child.

        In all of these cases, neither RAICES nor Proyecto Dilley received notice when their client
 was transferred to an off-site facility for medical care. See FSA, ¶ 27 (stating that “[n]o minor

 14
      CoreCivic is the private corporation contracted by ICE to run the facility in Dilley.

                                                         12
Case 2:85-cv-04544-DMG-AGR Document 831-2 Filed 06/25/20 Page 22 of 40 Page ID
                                 #:38417


 who is represented by counsel shall be transferred without advance notice to such counsel, except
 in unusual and compelling circumstances”) (emphasis added). As a result, children are detained
 for extended periods of time without access to counsel, which eliminates counsel’s ability to
 provide oversight of the situation.

  III.   The FRCs, which Judge Gee deemed unsafe during COVID-19, lack appropriate
         precautions and protocols relating to COVID-19 and thereby place Class Members
         at risk of harm.

         In her April 24, 2020 Order to Enforce, Judge Gee determined that the FRCs were not “safe
 and sanitary.” Flores v. Barr, No. CV-85-4544-DMG (AGRx), Dkt. No. 784 (C.D. Cal. Apr. 24,
 2020). The obligation to provide “safe and sanitary” conditions, she noted, “includes protecting
 children from developing short- or long-term illnesses as well as protecting them from accidental
 or intentional injury.” Id. at 5 (quoting Flores v. Barr, 934 F.3d 910, 916 (9th Cir. 2019)).

         Despite having months to develop and execute an appropriate response to the COVID-19
 pandemic and the vulnerable population in its custody, ICE has failed to implement sufficient
 mechanisms to protect Class Members and their parents. See id. at 6. Across the three FRCs, ICE
 has failed to utilize adequate testing practices for COVID-19; appropriate screening mechanisms
 to identify and release individuals who are particularly vulnerable should they contract COVID-
 19; and proper screening mechanisms to ensure individuals are safe to fly in advance of release
 from detention (and in advance of removal in particular). ICE’s failure on all these counts has
 already caused severe and long-lasting harm to Class Members and their parents.

         In addition, some of the attempts ICE has made to sanitize the detention facilities have not
 been made in consideration of the “particular vulnerability [of] minors.” FSA, ¶ 11. For example,
 Proyecto Dilley has received several reports of children suffering from nosebleeds, headaches, and
 other symptoms. Proyecto Dilley believes that these symptoms may be the result of the use of new
 chemical disinfectants that are being used at the facility.15 One mother who works on the cleaning
 crew at Dilley reported to Proyecto Dilley staff that the disinfectant that she was required to use
 changed in April 2020. Since that time, she has been required to put on gloves and goggles to
 carry out her normal cleaning duties. She reports that each of her children developed nosebleeds
 shortly after the new disinfectant was put in use.

         Overtime, medical professionals have determined that children infected by COVID-19
 display different symptoms than adults, and that infection with COVID-19 can place a child at risk
 of death. Dr. Shapiro explains that studies and data have shown that COVID-19 does in fact have
 a severe impact on children. Dr. Shapiro notes that “[c]hildren who develop COVID-19 illness
 have been reported to deteriorate rapidly,” which “is unlike the course of other viral illness in
 children.” Ex. A, ¶ 38. Therefore, ready access to hospitals is absolutely necessary to provide the




 15
   See Canela Lopez, Report Finds ICE Detention Center is Using a Disinfectant Over 50 Times a Day
 that Causes Bleeding and Pain, INSIDER (June 5, 2020), https://www.insider.com/report-detention-
 centers-use-disinfectant-causing-bleeding-and-pain-2020-6.

                                                  13
Case 2:85-cv-04544-DMG-AGR Document 831-2 Filed 06/25/20 Page 23 of 40 Page ID
                                 #:38418


 required medical intervention that is not available at the FRCs. See Letter from Drs. Allen & Rich
 to Congress (Mar. 19, 2020), at 4.16

         All three FRCs are located in regions that have experienced outbreaks of COVID-19, and
 the two Texas FRCs are located in remote areas that are far from hospitals equipped to provide
 specialized emergency care to children. The Children’s Hospital of San Antonio (CHOSA), is the
 hospital used by both Karnes and Dilley when a child has a severe medical emergency. CHOSA
 is approximately one hour away from Karnes and an hour and a half away from Dilley. Karnes is
 10 minutes away from the Otto Kaiser Memorial Hospital (25-staffed beds) and 40 minutes away
 from the Christus Spohn Beeville hospital (40-staffed beds). Dilley is located 20 minutes away
 from the Frio County Hospital, a small community hospital in Pearsall, Texas. Frio County
 Hospital regularly provides care to individuals who are detained at the South Texas ICE Processing
 Center, a more than 1,000-bed ICE detention facility. Critically, this ICE facility is experiencing
 a COVID-19 outbreak; there are currently 22 active cases of COVID-19 at the facility, and 47
 individuals have tested positive for COVID-19 overall.17

         To date, Frio, Karnes, and Berks counties, where Dilley, Karnes, and Berks are located,
 have reported cases of COVID-19. San Antonio has reported an increase in positive coronavirus
 cases, reporting 192 new cases on June 12, 2020 and a total of 1,450 active cases.18 Berks County,
 Pennsylvania, is experiencing a particularly severe COVID-19 outbreak, and has had an uptick in
 positive cases this week.19 The Berks facility is right next door to the Berks Heim nursing home,
 where 35 individuals have died from COVID-19.20 This impacts not only Class Members, but
 their parents and detention center personnel.

         It is now known that children with COVID-19 not only suffer symptoms of the viral
 infection, but they may also experience Multisystem Inflammatory Syndrome in Children (MIS-
 C) or Pediatric Multisystem Inflammatory Illness (PMIS). As Dr. Shapiro notes, common
 symptoms of MIS-C/PIMS include shock, severe abdominal pain and diarrhea, acute kidney
 injury, myocardial involvement, carotid artery inflammation, neurocognitive symptoms, rash and
 inflammation of mucous membranes, and respiratory symptoms. See Ex. A, ¶ 33. Dr. Shapiro
 emphasizes that “the majority of children who have contracted MIS-C have been previously
 healthy without underlying medical conditions.” Id. at ¶ 35.




 16
    Available at https://whistleblower.org/wp-content/uploads/2020/03/Drs.-Allen-and-Rich-3.20.2020-
 Letter-to-Congress.pdf.
 17
    ICE Guidance on COVID-19, ICE, https://www.ice.gov/coronavirus (last visited June 13, 2020).
 18
    See Surveillance, City of San Antonio, https://covid19.sanantonio.gov/About-COVID-19/Dashboards-
 Data/Surveillance (last visited June 12, 2020).
 19
    See Keith Mayer, Coronavirus Cases Tick Up in PA., Berks County, READING EAGLE (June 12,
 2020), https://www.readingeagle.com/coronavirus/coronavirus-cases-tick-up-in-pa-berks-
 county/article_ea2fe7c2-acca-11ea-bcd5-4f7d762fa421.html
 20
    See Keither Mayer, Berks County Calling in State and Federal Agencies, National Guard for Advice,
 Testing at Berks Heim, READING EAGLE (May 20, 2020),
 https://www.readingeagle.com/coronavirus/berks-county-calling-in-state-and-federal-agencies-national-
 guard-for-advice-testing-at-berks/article_28f4d6b6-9aa6-11ea-99bc-a3c170748a1a.html.

                                                   14
Case 2:85-cv-04544-DMG-AGR Document 831-2 Filed 06/25/20 Page 24 of 40 Page ID
                                 #:38419


        There is no doubt that the risk of a COVID-19 outbreak at the FRCs is a public health
 concern for not only Flores class member children, but also their families, detention center staff,
 and their communities.

            A. ICE has failed to institute thorough COVID-19 testing at the FRCs

         Testing for COVID-19 remains sporadic across the three FRCs, despite the urgent need to
 identify cases of COVID-19 among detained children and parents.

         In March 2020, Doctors Scott A. Allen and Josiah “Jody” Rich, subject-matter experts for
 CRCL, wrote to Congress to express their “grave[] concern[] about the need to implement
 immediate and effective mitigation strategies to slow the spread of the coronavirus and resulting
 infections of COVID-19” in ICE detention centers. Letter by Drs. Allen & Rich to Congress, at
 1–2. Doctors Allen and Rich noted that “proactive approaches” were required to protect detained
 populations from the coronavirus. Id. at 5. First among these approaches was the development of
 “[p]rocesses for screening, testing, isolation and quarantine.” Id. (emphasis added).

         Testing for COVID-19 remains a critical defense against the spread of coronavirus since
 the virus can be transmitted through “asymptomatic or mildly symptomatic” individuals. Ex. A,
 ¶ 27. As Dr. Shapiro explained in his sworn statement, “covert cases” may “represent up to 60
 percent of all COVID-19 infections.” Id. Yet, both Class Members and their parents have reported
 that they have not been tested for COVID-19 despite presenting to the medical clinic with COVID-
 19 symptoms. Our clients report that there is no general testing regimen—either upon arrival,
 when presenting with symptoms, upon release, or prior to deportation (except for families from
 Guatemala).

        In addition, as noted above, it is now known that COVID-19 can cause MIS-C or PMIS in
 children who contract the coronavirus.21 See Ex. A, ¶ 33. The Centers for Disease Control and
 Prevention (“CDC”) has urged parents to seek medical assistance if a child develops:

            ●   fever;
            ●   abdominal pain;
            ●   vomiting;
            ●   diarrhea;
            ●   neck pain;
            ●   rash;
            ●   bloodshot eyes; or
            ●   lethargy.22

 The warning signs of MIS-C/PMIS are different than those of COVID-19, and yet neither Proyecto
 Dilley nor RAICES has observed any screening or additional testing for children who present with

 21
    See also Pam Belluck, New Inflammatory Condition in Children Probably Linked to Coronavirus, Study
 Finds, N.Y. Times (May 13, 2020), https://nyti.ms/2YZE2Dq.
 22
    CDC, For Parents: Multisystem Inflammatory Syndrome in Children (MIS-C) associated with COVID-
 19, https://www.cdc.gov/coronavirus/2019-ncov/daily-life-coping/children/mis-c.html (last visited June
 12, 2020).

                                                  15
Case 2:85-cv-04544-DMG-AGR Document 831-2 Filed 06/25/20 Page 25 of 40 Page ID
                                 #:38420


 any of the above-noted symptoms. In fact, Proyecto Dilley is aware of several children who have
 presented with fever, rash, and bloodshot eyes, but who have not been tested for COVID-19.

             B. ICE has failed to implement adequate screening mechanisms and release
                procedures for individuals with illnesses and pre-existing conditions that place
                them at higher risk of COVID-19.

         Now, several months into this pandemic and after over 400,000 lives have been lost
 worldwide from COVID-19,23 it is well known that certain illnesses and pre-existing conditions
 “place individuals at increased risk for severe COVID-19 infection.” Ex. A, ¶ 56. The CDC has
 found that individuals of “all ages with underlying medical conditions, particularly if not well
 controlled,” are at heightened risk if they have:

                     ●   chronic lung disease or moderate to severe asthma;
                     ●   serious heart conditions;
                     ●   immunocompromised24;
                     ●   severe obesity (body mass index [BMI] of 40 or higher);
                     ●   diabetes;
                     ●   chronic kidney disease undergoing dialysis; or
                     ●   liver disease.25

        It is critical that ICE identify the Class Members and adults who are at particular risk for
 more adverse consequences of COVID-19. However, as has been reiterated by Plaintiffs before
 Judge Gee, ICE’s procedures for identifying those who are at heightened risk remain deficient.
 Many individuals with medical vulnerabilities remain detained, and our efforts to identify children
 and parents with medical conditions that weigh in favor of release have gone ignored.26

 23
       See     Coronavirus      Resource       Center,    Johns     Hopkins     University     of   Medicine,
 https://coronavirus.jhu.edu/map.html (last visited June 9, 2020).
 24
    The CDC notes that “[m]any conditions can cause a person to be immunocompromised, including cancer
 treatment, smoking, bone marrow or organ transplantation, immune deficiencies, poorly controlled HIV or
 AIDS, and prolonged use of corticosteroids and other immune weakening medications.” People Who Are
 at Higher Risk for Severe Illness, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
 precautions/people-at-higher-risk.html (last visited June 10, 2020).
 25
    CDC, People Who Are at Higher Risk for Severe Illness, https://www.cdc.gov/coronavirus/2019-
 ncov/need-extra-precautions/people-at-higher-risk.html (last visited June 10, 2020) (emphasis added).
 26
    Proyecto Dilley wrote to ICE on March 24, 2020, April 2, 2020, April 8, 2020, April 15, 2020, April
 17, 2020 and April 20, 2020 to request the release of children and mothers with serious medical
 conditions that make them particularly inappropriate for detention, particularly in the time of COVID-19.
 In one of those letters, Proyecto Dilley specifically highlighted nine Class Members and mothers with
 asthma for whom COVID-19 is particularly dangerous. To date, the only response Proyecto Dilley has
 received to its attempts to alert ICE to at-risk individuals in detention was an email sent on April 2, 2020
 in which ICE informed Proyecto Dilley that despite identifying individuals with medical concerns, the
 information provided by Proyecto Dilley would not be relied upon in assessing release.

 RAICES wrote to ICE on March 13, 2020, March 30, 2020, April 7, 2020, April 21, 2020, May 6, 2020,
 June 1, 2020 to alert ICE to Class Member minors and their families with serious medical conditions.
 RAICES alerted ICE to eleven class members with serious medical conditions and in need of medical care

                                                     16
Case 2:85-cv-04544-DMG-AGR Document 831-2 Filed 06/25/20 Page 26 of 40 Page ID
                                 #:38421



         Dr. Shapiro evaluated a declaration of Melissa B. Harper, who is the Chief of the Juvenile
 and Family Residential Management Unit Chief at ICE’s Enforcement and Removal Operations
 Unit, filed in D.A.M. v. Barr, 1:20-cv-01321-CRC (D.D.C. May 21, 2020), in which she described
 ICE’s efforts to identify those at the FRCs with preexisting conditions. He expressed concern
 about the “efficacy” of ICE’s verbal screening mechanisms. Ex. A, ¶ 55; see also Exhibit G,
 Declaration of Melissa Harper. Verbal screening mechanisms are particularly problematic, he
 concluded, given that many individuals “don’t know their medical histories due to lack of
 healthcare services in their country of origin and because of inconsistent medical services that
 currently exist in FRCs, especially for children.” Ex. A, at ¶ 56.

         For example, Proyecto Dilley staff spoke to one mother who was deported with her gravely
 ill nine-year-old son subsequent to the family’s removal from the United States. See Exhibit H,
 Declaration of M.C.P. M.C.P. reported that her son, G.C.C., had a fever for eleven days prior to
 their deportation. An X-ray of G.C.C.’s chest while in Dilley revealed that he had liquid in his
 lungs. Id. at ¶ 4. M.C.P. was told this was “normal.” Meanwhile, G.C.C.’s symptoms worsened,
 and he was not tested for COVID-19. Id. at ¶¶ 4, 11

        When M.C.P. was removed in mid-April, G.C.C. was in critical condition. As soon as they
 landed in Guatemala, they were rushed to the hospital. Id. at ¶ 13. G.C.C. was diagnosed with
 pneumonia and required emergency surgery to remove part of his lung. Id. G.C.C. remained
 hospitalized for a month after his deportation. Id.

            C. ICE’s failure to release detained families with risk factors for COVID-19 flies
               in the face of the preliminary injunction order issued in Fraihat v. ICE

         In addition to its obligations under Flores, ICE is required to conduct timely custody
 redeterminations for all Fraihat v. ICE Class Members, including individuals whose custody has
 already been reviewed. Fraihat v. ICE, --- F. Supp. 3d. ---, 2020 WL 1932570, at *29 (C.D. Cal.
 Apr. 20, 2020). The Fraihat court found ICE’s response to the COVID-19 pandemic systemically
 deficient and ICE conduct deliberately indifferent to the spread of COVID-19 in violation of the
 U.S. Constitution and federal disability law. Id. at *23, *25. The court certified a class defined
 by people with specific “risk factors,” and ordered ICE to conduct custody redeterminations for
 all Fraihat Class Members in a nationwide preliminary injunction issued on April 20, 2020. Id.
 at *29. Specifically, any individual detained at a FRC with one of the following conditions is a
 Fraihat Class Member whose custody status must be redetermined by ICE and whose medical
 condition must be identified and tracked:

                    1.   Pregnancy;
                    2.   Over 55 years of age;
                    3.   High blood pressure;
                    4.   Liver disease;
                    5.   Diabetes;

 unavailable to them at Karnes. While ICE often acknowledged receipt of RAICES’ correspondence, at no
 time were the medical concerns addressed.


                                                 17
Case 2:85-cv-04544-DMG-AGR Document 831-2 Filed 06/25/20 Page 27 of 40 Page ID
                                 #:38422


                    6. Cancer;
                    7. Kidney disease;
                    8. Auto-immune diseases;
                    9. Severe psychiatric illness;
                    10. History of transplantation;
                    11. HIV/AIDS;
                    12. Cardiovascular disease, including: congestive heart failure, history of
                        myocardial infarction, history of cardiac surgery; and
                    13. Chronic respiratory disease, including: asthma, chronic obstructive
                        pulmonary disease including chronic bronchitis or emphysema, or other
                        pulmonary diseases.


 Id. at *16, n. 20. Proyecto Dilley is aware of twelve children who are Fraihat class members who
 remain detained at Dilley who suffer from high blood pressure; chronic respiratory disease; and
 liver disease.

         Although ICE’s obligation to conduct custody redeterminations for certain vulnerable
 individuals stems from this separate litigation, the Fraihat Court’s identification and emphasis on
 certain vulnerable categories of individuals is directly applicable to Judge Gee’s order to evaluate
 ICE’s “protocols for identifying minors who have serious medical conditions that may make them
 more vulnerable to COVID-19.” May 22, 2020 Order at 3. Children and parents with high blood
 pressure, chronic respiratory disease (including asthma), diabetes, and kidney disease—
 individuals for whom continued detention means an “unreasonable risk of infection, severe illness,
 and death”—remain detained in unlicensed, unsafe, and unsanitary detention facilities. Fraihat,
 2020 WL 1932570, at *19.

  IV.    Request For Specific Investigative Measures

         In accordance with the powers enumerated in Judge Gee’s October 5, 2018 Order,
 specifically Sections A.2 and A.6, and Judge Gee’s May 22, 2020 Order charging the Special
 Monitor and Dr. Wise to “provide enhanced monitoring of the FRCs’ care of minors,” we request
 that Dr. Wise take the following investigative steps, in addition to any additional steps you deem
 appropriate:

    1. Request and review the medical file of all children who have received off-site medical
       treatment at each FRC over the last twelve months. Determine, in your medical opinion,
       whether: (a) the child was timely and appropriately evaluated at the FRC; (b) referral for
       outside medical services was timely and appropriate; and (c) detention in a congregate
       facility increased the propensity of a negative health outcome for the child prior or
       subsequent to outside referral and treatment;

    2. Request and review the medical file for all parents who have required hospitalization for
       more than 24 hours at each FRC over the last 12 months. Determine, in your medical
       opinion, whether: (a) the parent was timely and appropriately evaluated at each FRC; (b)
       referral for outside medical services was timely and appropriate; (c) detention in a
       congregate facility increased the propensity for a negative health outcome for the parent

                                                 18
Case 2:85-cv-04544-DMG-AGR Document 831-2 Filed 06/25/20 Page 28 of 40 Page ID
                                 #:38423


         prior or subsequent to outside referral and treatment; (d) the parent’s medical condition
         was likely to impact the parent’s ability to provide care for their child unassisted—in
         consideration of their medical condition and their child(ren)’s age(s)—prior to or
         subsequent to hospitalization; and (e) if returned to the FRC for continued detention
         subsequent to hospitalization, whether detention in a congregate facility increased the
         parent’s propensity for negative health outcomes.

      3. Request a list of all currently detained children and parents who have been identified as
         “high risk” by ICE and review the child and parent’s medical records to determine whether:
         (a) the list includes all individuals identified by Aldea, RAICES, and Proyecto Dilley as
         “high risk”, and if not, the reasons why not; (b) the treatment provided to each child and
         parent while detained is consistent with current medical standards; and (c) whether the
         ongoing detention of each parent or child increases the risk of negative outcomes.

      4. Review all policies and procedures related to the use of “quarantine” or “cohorting” at each
         FRC.27

      5. Request a list of all parents and children who have been placed in “quarantine” at each
         FRC since March 2020 and the following information: (a) whether the parent or child was
         tested for COVID-19, and if not, why not; (b) the reason the child or parent was placed in
         quarantine; (c) the dates each parent or child was placed in quarantine; and (d) the date the
         family was released from the FRC, if released. Based upon this information, determine, in
         your medical opinion, whether the policies and procedures at each FRC effectively
         minimize exposure to COVID-19 and safeguard the health of individuals placed in
         “quarantine.”

      6. Request a list of medication ordered at each FRC in the last twelve months, and a list of
         the diagnosis related to the medication prescribed. Determine, in your medical opinion,
         whether medication ordered and prescribed for parents and children at each FRC is
         appropriate, with a focus on prescriptions used to treat common medical conditions,
         including, but not limited to: anxiety, high blood pressure, diabetes, insomnia, and seizure
         disorders.

      7. Request a list of all parents and children who have been discharged from an FRC with
         medication within the last 12 months, and a list of the diagnosis related to the medication
         prescribed. Determine, in your medical opinion, whether air travel presented a risk of
         negative health outcomes for parent or child given their medical condition at the time
         discharge from the FRC occurred.

      8. Request and review the availability of formula, milk, and other dietary items specific to
         young children that are available at each FRC. Determine, in your medical opinion,
         whether the formula available to children at each FRC is appropriate for children with

 27
   We note that “quarantine” placement at Dilley relates to the specific location an individual is detained.
 For example, the “blue” neighborhood has been identified as the “quarantine” unit. The blue
 neighborhood frequently houses some individuals who recently arrived at the facility, individuals who
 display symptoms reflective of COVID-19, and individuals who have high-risk medical conditions.

                                                      19
Case 2:85-cv-04544-DMG-AGR Document 831-2 Filed 06/25/20 Page 29 of 40 Page ID
                                 #:38424


          unique needs, and whether the procedures used to provide specialized dietary
          accommodations facilitate the prompt provision of appropriate formula and food.

       9. Request and review a list of all children who have presented with any of the following
          symptoms at each FRC since March 2020: abdominal pain, vomiting, diarrhea, neck pain,
          rash, bloodshot eyes, or lethargy. Determine whether these children were tested for
          COVID-19, or should have been.

       10. Review any and all written policies and procedures at each FRC for identifying pre-existing
           medical conditions. In consideration of the fact that intake procedures have changed
           significantly at each FRC over the past ten months, we ask that your investigation include
           a review of the policies and procedures used to determine pre-existing medical conditions
           during intake, and subsequent to intake.

       11. Request a list of all medical providers who work at each FRC and the following information
           for each provider: (a) their qualifications; (b) the hours they are scheduled to work; (c)
           their language abilities; and (d) clarification regarding when they work on-site or remotely.
           We are aware of numerous medical providers who provide telephonic care through an on-
           call system that limits the provider’s true availability to families in detention. We ask you
           to determine, in your medical opinion, whether medical staffing is appropriate at each FRC
           currently, and when each FRC is at total capacity.

       12. Interview Class Members and their parents regarding their experience with the medical
           care at each FRC. In Dilley, we request you speak with all individuals listed in Exhibit L;

       13. Investigate the use of harmful, toxic chemical disinfectants at the FRCs and the
           appropriateness of their use;

       14. Investigate the separation of parents from their children when a parent is transported off-
           site for medical testing or emergency medical care, and any and all ICE protocols for child-
           care during that time.

  V.       Recommendations

          The Flores Settlement requires ICE to keep its facilities “safe and sanitary . . . consistent
 with [ICE’s] concern for the particular vulnerability of minors.” We recommend you prepare and
 file an Interim Report and Recommendation to Judge Gee at the soonest available time, detailing
 the findings of your investigation and your recommendations for ensuring the safety and wellbeing
 of Class Members. In particular, we urge you to consider the following recommendations to the
 court:

                     1.   The use of FRCs be suspended until: (a) the pandemic ends; (b) the
                          facilities are licensed; and/or (c) each FRC demonstrates an ability to
                          provide appropriate medical care;




                                                    20
Case 2:85-cv-04544-DMG-AGR Document 831-2 Filed 06/25/20 Page 30 of 40 Page ID
                                 #:38425


                     2.   The immediate release of all children who possess medical conditions that
                          place them at particularly high risk of COVID-19;

                     3.   The creation of a standing process for Aldea, RAICES, Proyecto Dilley, and
                          other attorneys who represent children at FRCs to request external review
                          of the medical care provided to a detained child by Dr. Wise;

                     4.   COVID-19 testing for all individuals detained at FRCs, on an ongoing basis,
                          throughout the pandemic, regardless of symptoms;

                     5.   Advance notification to counsel whenever a parent or child is transferred
                          off-site, including for medical treatment or removal, as is already required
                          by the Flores Settlement Agreement, ¶ 27; and

                     6.   Unrestricted telephonic or in-person access to counsel when a parent or
                          child is hospitalized, if approved by hospital staff.

         Safe and sanitary conditions require access to appropriate medical care and safety from
 COVID-19. Judge Gee has determined that FRCs are not “safe and sanitary.” We believe this
 finding is accurate, not only because FRCs are congregate care facilities and we are in the midst
 of a global pandemic, but also because the baseline medical care provided to detained children and
 their caretakers is deficient. We thank you for your thoughtful attention to this important matter.




        Sincerely,




 ___________________________                                    ____________________________
 Shalyn Fluharty, Esq.                                          Stephanie M. Alvarez-Jones
 Director                                                       Justice Catalyst Fellow
 Proyecto Dilley                                                Proyecto Dilley
 Shay@caraprobono.org                                           stephanie@caraprobono.org
 (917) 364-3419                                                 (210) 212-3760




                                                   21
Case 2:85-cv-04544-DMG-AGR Document 831-2 Filed 06/25/20 Page 31 of 40 Page ID
                                 #:38426




 _______________________________               __________________________
 Andrea Meza, Esq.                             Manoj Govindaiah
 Director, Family Detention Services           Director of Litigation
 RAICES                                        RAICES
 Andrea.Meza@raicestexas.org                   Manoj.Govinaiah@raicestexas.org
 (210) 610-6143




 ______________________________
 Bridget Cambria, Esq.
 Executive Director
 ALDEA – The People’s Justice Center
 bridget@aldeapjc.org




                                       22
Case 2:85-cv-04544-DMG-AGR Document 831-2 Filed 06/25/20 Page 32 of 40 Page ID
                                 #:38427




                   EXHIBIT B
Case 2:85-cv-04544-DMG-AGR Document 831-2 Filed 06/25/20 Page 33 of 40 Page ID
                                 #:38428


                                           Declaration of Y.O.T.

     1. My name is Y.O.T. I am a Salvadoran national detained at the South Texas Family Residential
        Center with my two teenage daughters, V.L.O. and D.L.O. We have been detained for 304 days.
     2. My daughters and I were recently moved from the red parrot neighborhood to hallway #2 of the
        green turtle neighborhood. This morning, around 8 or 9 AM, as I was heading out of the complex,
        I talked to a guard who works in the hallway. I don’t know her name yet because I only recently
        moved to the green neighborhood. She told me to be careful because two officials had tested
        positive for coronavirus-- one who works in the green gym. She said she thinks the other one
        works in hallway #1 of the green turtle neighborhood because he hasn’t been to work for many
        days. She told me to tell my daughters not to take off their masks.
     3. My daughters went to the gym this morning around 8 AM to knit, and there they were told by the
        guards who checked them in that they should be sure not to take off their masks, that it was
        dangerous because there were officials who have stopped coming to work because they have been
        hospitalized with coronavirus.




                                      Declaration of Mackenzie Levy

 I, Mackenzie Levy, hereby declare under penalty of perjury as prescribed in 28 U.S.C. § 1746:

     1.    I am a legal assistant and Family Separation Coordinator with the Dilley Pro Bono Project where
          I have worked since August 2018.
     2.   I am fluent in the Spanish and English languages.
     3.   On June 17, 2020, I spoke with Y.O.T. by telephone. Given the COVID-19 pandemic, I was
          unable to enter the South Texas Family Residential Center to meet with Y.O.T. in-person.
     4.   During my telephone call Y.O.T., I read the entirety of the “Declaration of Y.O.T.” in Spanish.
     5.   I swear under the penalty of perjury that Y.O.T. confirmed that the information contained in the
          declaration is true and correct.

 I declare under penalty of perjury under the laws of the United States of America that the foregoing is true
 and correct.

 Executed June 17, 2020 in San Antonio, Texas.




                                                           _______________________________
                                                           Mackenzie Levy
Case 2:85-cv-04544-DMG-AGR Document 831-2 Filed 06/25/20 Page 34 of 40 Page ID
                                 #:38429




                   EXHIBIT C
Case 2:85-cv-04544-DMG-AGR Document 831-2 Filed 06/25/20 Page 35 of 40 Page ID
                                 #:38430


                                           Declaration of J.S.P.

    1. My name is J.S.P. I am a Honduran national detained at the South Texas Family Residential
       Center with my 11 year-old son, M.A.S. We have been detained for 307 days.

    2. My son and I live in the green turtle neighborhood. M.A.S. likes to play with his friends, so we
       often spend almost the whole day in the green gym. Sometimes the guards in the gym wear
       masks, specifically when their supervisors come to check in on them; but otherwise, they usually
       do not wear masks. I have never seen the guards in the gym wear gloves.

    3. In addition to the guards who check us in at the desk, there are other guards who will fetch
       materials for our crafts, and others who watch the kids to make sure they don’t hurt themselves or
       get into fights. We often make contact with their hands when they pass out supplies for knitting,
       paper for origami, or drawings, crayons, markers, or colored pencils to color with.

    4. On June 16, 2020, after lunch, M.A.S. and I went to the gym to do origami. While we were there,
       one of the captains arrived in the gym and I saw him hand some pieces of paper to the two
       officers at the desk; both of them received copies of the paper. They talked among themselves but
       I was too far away to hear what they were saying. The guards who received the paperwork
       reviewed it and looked worried.

    5. The captain left the guards and papers at the desk and left the gym. I got closer to look at them.
       After being detained for so long, I have learned to read some English and from what I understood,
       an officer who had been working here on June 9th has not come back to work because he was
       infected with coronavirus. The piece of paper also said to inform the residents.

    6. I asked one of the guards at the desk about this matter. I said, “Tell me the truth, I don’t know if I
       have understood the English; this document, what is it about?” He responded, “what do you think
       it means?” I said, “that one of your coworkers is infected with coronavirus.” “Yes,” he said, but
       didn’t confirm that it was just one. He looked scared. He added, “there is no reason for them not
       to release you now.” I wanted to talk to him more, but he told me, “talk to your lawyer.”

    7. I have not seen anyone inform any of the families detained here in any official manner that there
       has been a positive case of coronavirus among the staff. We are all very scared that we are surely
       going to catch coronavirus now, and even more anxious about the fact that new families have
       continued to arrive.
Case 2:85-cv-04544-DMG-AGR Document 831-2 Filed 06/25/20 Page 36 of 40 Page ID
                                 #:38431




                                      Declaration of Mackenzie Levy

 I, Mackenzie Levy, hereby declare under penalty of perjury as prescribed in 28 U.S.C. § 1746:

     1. I am a legal assistant and Family Separation Coordinator with the Dilley Pro Bono Project where
        I have worked since August 2018.
     2. I am fluent in the Spanish and English languages.
     3. On June 17, 2020, I spoke with J.S.P. by telephone. Given the COVID-19 pandemic, I was unable
        to enter the South Texas Family Residential Center to meet with J.S.P. in-person.
     4. During my telephone call J.S.P., I read the entirety of the “Declaration of J.S.P.” in Spanish.
     5. I swear under the penalty of perjury that J.S.P. confirmed that the information contained in the
        declaration is true and correct.

 I declare under penalty of perjury under the laws of the United States of America that the foregoing is true
 and correct.

 Executed June 17, 2020 in San Antonio, Texas.




                                                           _______________________________
                                                           Mackenzie Levy
Case 2:85-cv-04544-DMG-AGR Document 831-2 Filed 06/25/20 Page 37 of 40 Page ID
                                 #:38432




                   EXHIBIT D
Case 2:85-cv-04544-DMG-AGR Document 831-2 Filed 06/25/20 Page 38 of 40 Page ID
                                 #:38433
Case 2:85-cv-04544-DMG-AGR Document 831-2 Filed 06/25/20 Page 39 of 40 Page ID
                                 #:38434




                   EXHIBIT E
Case 2:85-cv-04544-DMG-AGR Document 831-2 Filed 06/25/20 Page 40 of 40 Page ID
                                 #:38435


                                                Declaration of M.J.P.

     1. My name is M.J.P. I am a Honduran national. I am currently detained at the South Texas Family
        Residential Center with my two daughters, 17 year old A.M.P., 13 year old A.P.P., and my 9 year
        old son, C.C.P.

     2. I have been walking for my health because I am prediabetic. This morning around 8 AM I set off
        for my morning walk. I have trouble breathing wearing masks when I walk, so I take them off
        when I’m by myself or just with my children outside. This morning, I was walking past the green
        complex when a female guard called over to me and said to put it back on because “there had
        been a positive case of coronavirus here.”

     3. Later this morning, I ran into my psychologist, Dr. Ortiz, as I was returning from the store, and
        she was heading to the clinic. She asked how I was and I said I was concerned about the
        coronavirus, because I had just heard there was a positive case here. She said “Yes, I heard there
        was a case here. They already told us that there was a case and we should make sure our masks
        are on tight.”




                                      Declaration of Mackenzie Levy

 I, Mackenzie Levy, hereby declare under penalty of perjury as prescribed in 28 U.S.C. § 1746:

     1.    I am a legal assistant and Family Separation Coordinator with the Dilley Pro Bono Project where
          I have worked since August 2018.
     2.   I am fluent in the Spanish and English languages.
     3.   On June 17, 2020, I spoke with M.J.P. by telephone. Given the COVID-19 pandemic, I was
          unable to enter the South Texas Family Residential Center to meet with M.J.P. in-person.
     4.   During my telephone call M.J.P., I read the entirety of the “Declaration of M.J.P.” in Spanish.
     5.   I swear under the penalty of perjury that M.J.P. confirmed that the information contained in the
          declaration is true and correct.

 I declare under penalty of perjury under the laws of the United States of America that the foregoing is true
 and correct.

 Executed June 17, 2020 in San Antonio, Texas.




                                                           _______________________________
                                                           Mackenzie Levy
